In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                      ___________________________
                           No. 02-18-00218-CV
                      ___________________________

                     JACQUETTA LOMOSI, Appellant

                                      V.

                       WOODFAM MANG, Appellee



                 On Appeal from County Court at Law No. 1
                          Tarrant County, Texas
                      Trial Court No. 2018-003129-1


Before Kerr and Birdwell, JJ.; and Rebecca Simmons, J. (Sitting by Assignment).
                 Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      Appellant Jacquetta Lomosi, proceeding pro se, appeals the trial court’s

judgment ordering that appellee Woodfam Mang (Woodfam) is entitled to possession

of real property in Arlington. Without citing any legal authorities, Lomosi appears to

contend that Woodfam obtained the judgment by presenting fraudulent documents,

including a trustee’s deed and an affidavit of completed foreclosure. She asks us to

hold that she “should not have been evicted and [to] allow [her] to return to [her]

home.” Thus, she concedes that she has already been evicted from the property.

Because Lomosi no longer possesses the property and because she cannot assert a

meritorious claim to current, actual possession of the property, we hold that this

appeal is moot. We dismiss the appeal.

      In May 2018, Woodfam filed a sworn justice-court petition to evict Lomosi

from her Arlington home. Woodfam pleaded that it had bought the property through

a foreclosure sale. Lomosi answered the petition by pleading that she had purchased

the property in 2004, that she had lived there since then, that she was the rightful

owner, and that “[t]his [was] a complicated case of mortgage/property fraud.”

      The litigation eventually proceeded to a bench trial in the trial court. The trial

court admitted copies of a deed of trust, a substitute trustee’s deed, an affidavit of

completed foreclosure, and an April 2018 notice for Lomosi to vacate the premises.

The deed of trust, signed by Lomosi in 2004, stated that she had signed a note in

which she had promised to make periodic payments on the property. The deed of

                                          2
trust also recited that if Lomosi failed to make the payments, the trustee could sell the

property and that if the trustee sold the property, Lomosi would immediately

surrender possession. The substitute trustee’s deed recited that Lomosi had defaulted

on her obligation on the note, that she had not cured the default, and that the

property had been sold according to the deed of trust’s terms.

      When the trial concluded, the trial court signed a judgment granting Woodfam

possession of the property. Lomosi brought this appeal.

      Lomosi’s appeal appears to hinge upon her assertions that the recitations

contained within the documents admitted by the trial court were incorrect or were

fraudulent. She asserts that her property was not sold and that she “believe[s]” that

the trustee’s deed and affidavit of completed foreclosure are fraudulent, although she

did not present any evidence in the trial court supporting those assertions. In her brief

and in response to our jurisdictional inquiry, see Tex. R. App. P. 44.3, she concedes

that she has been evicted and therefore no longer possesses the property.

      A case becomes moot if, at any stage of the proceedings, a controversy ceases

to exist between the parties. See Marshall v. Hous. Auth. of City of San Antonio, 198

S.W.3d 782, 787 (Tex. 2006); Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The

only issue in a forcible detainer case is the right to actual, immediate possession of the

property; we do not determine whether an eviction was wrongful or resolve the merits

of a title dispute. See Marshall, 198 S.W.3d at 785; Rice v. Pinney, 51 S.W.3d 705, 709

(Tex. App.—Dallas 2001, no pet.). When a writ of possession has been executed

                                            3
following the filing of an appeal, the appeal in a forcible detainer case becomes moot

unless the appellant holds and asserts a meritorious claim of right to current, actual

possession of the property or damages or attorney’s fees remain at issue.1 See Daftary v.

Prestonwood Mkt. Square, Ltd., 399 S.W.3d 708, 711 (Tex. App.—Dallas 2013, pet.

denied); Wilson v. Bluffs at Paradise Creek, No. 02-14-00196-CV, 2015 WL 9598921, at

*1 (Tex. App.—Fort Worth Dec. 31, 2015, pet. dism’d w.o.j.) (mem. op). When a case

becomes moot on appeal, we must vacate the trial court’s judgment and dismiss the

appeal. See Marshall, 198 S.W.3d at 790; City of Dallas v. Woodfield, 305 S.W.3d 412, 416

(Tex. App.—Dallas 2010, no pet.).

      Lomosi has not demonstrated that she holds a meritorious claim as to current,

actual possession of the premises, and our independent review of the record and the

law shows no such claim. Because no actual controversy between the parties remains,

we have no choice but to vacate the trial court’s judgment and dismiss the appeal as

moot. See Tex. R. App. P. 42.3(f); Marshall, 198 S.W.3d at 785, 790; Stewart v. Fiesta City

Realtors, No. 04-17-00839-CV, 2018 WL 4760151, at *1 (Tex. App.—San Antonio

Oct. 3, 2018, no pet.) (mem. op.); Devilbiss v. Burch, No. 04-16-00711-CV, 2018 WL

2418476, at *3 (Tex. App.—San Antonio May 30, 2018, pet. denied) (mem. op.).

                                                        /s/ Wade Birdwell
                                                        Wade Birdwell
                                                        Justice

Delivered: March 21, 2019

      1
       The trial court did not award damages or attorney’s fees.

                                            4